Citation Nr: 0119586	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that in a June 1997 substantive appeal (VA 
Form 9), the veteran checked the boxes indicating that he 
wished to appear for a travel Board hearing at the local RO.  
The veteran confirmed his desire for a travel Board hearing 
in July 2000 correspondence.  A letter notifying the veteran 
that a travel Board hearing was scheduled in January 2001 was 
mailed to his last known address, and was not returned to the 
RO as undeliverable.  A handwritten note in the claims folder 
indicates that the veteran failed to appear for his travel 
Board hearing.  The "duty to assist" is not a one way 
street, and the veteran can not stand idle when the duty is 
invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi , 3 Vet. App. 480, 483 (1992).  In 
view of the foregoing, the case will be processed as though 
the veteran's travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The probative evidence shows that the veteran has marked 
bilateral pes planus resulting in pain on use; the evidence 
indicates that complaints of foot pain and difficulty walking 
are partially attributable to nonservice-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1945 rating decision granted service 
connection for bilateral flat feet, and assigned a 10 percent 
disability evaluation.  This 10 percent rating was continued 
by the RO in September 1948.  Following a June 1949 VA 
examination, a July 1949 rating decision confirmed the 10 
percent evaluation of the veteran's service-connected 
bilateral pes planus.

The veteran sought an increased rating for his service-
connected pes planus in January 1986.  However, the RO 
continued the 10 percent evaluation of the veteran's 
bilateral foot disorder in April 1986.

In December 1994 correspondence, the veteran again sought an 
increased rating for his service-connected flat feet.  He 
reported "severe complications" associated with his 
bilateral foot disorder, including "extreme swelling" and 
difficulty ambulating.

During an April 1995 VA examination, the veteran gave a 
history of pain and swelling in both feet during service, and 
reported chronic foot pain with weight bearing and walking 
since that time.  Current complaints included intermittent 
swelling, and pain in the arches of both feet.  The veteran 
explained that he could stand for approximately one hour, and 
indicated that claudication prevented him from walking more 
than one block.  A physical examination showed dependent 
rubor of the feet, and a loss of arch bilaterally.  
Tenderness was noted on palpation over both arches, the 
metatarsal heads, and the plantar fascial planes.  A loss of 
fat pad was noted over the metatarsal heads bilaterally.  The 
examiner was unable to detect dorsal, pedal, or posterior 
tibial pulses, and there was no percussion tenderness over 
the heels.  Range of motion of the ankles revealed 0 degrees 
dorsiflexion, and 40 degrees plantar flexion bilaterally.  
Inversion and eversion strength was normal.  An X-ray study 
of the feet showed osteopenia, and pes planus deformities.  
The diagnostic impression was bilateral pes planus, bilateral 
plantar fasciitis, diabetes mellitus with peripheral 
neuropathy, and peripheral vascular disease.

Consequently, an April 1995 rating decision granted a 30 
percent evaluation for the veteran's service-connected 
bilateral pes planus.

An April 1996 rating decision continued the 30 percent 
evaluation of the veteran's service-connected bilateral pes 
planus, based on VA outpatient treatment records from April 
1995 to April 1996.

The veteran sought an increased rating for his service-
connected pes planus in June 1996 correspondence, indicating 
that his feet hurt "all the time."

On VA examination in August 1996, the veteran provided a 
history of bilateral foot pain and swelling during service, 
and indicated that he was not issued shoe inserts or other 
treatment modalities.  He explained that he continued to 
experience foot pain following his separation from service, 
but was unable to tolerate shoe inserts.  The veteran 
reported receiving conservative treatment for his feet over 
the years.  Current complaints included pain with ambulation, 
and chronic swelling in the lower extremities.  The veteran 
described a chronic "hot burning like pain in his feet and 
numbness in his toes."  He reported pain in his hips and 
legs after walking 100 feet, which required him to stop and 
rest.  The examiner explained that the veteran experienced 
"diabetes mellitus, vascular insufficiency, and claudication 
in addition to his foot pain."

A physical examination of the feet revealed dependent rubor.  
While the examiner was unable to palpate a posterior tibial 
pulse in either foot, there was a weak dorsal pedis pulse 
bilaterally.  Tenderness was noted along the plantar aspect 
of both feet.  There was a loss of arch bilaterally.  The 
examination elicited no heel pain, and the Achilles tendons 
were normal.  Range of motion revealed 5 degrees of 
dorsiflexion and 40 degrees of plantar flexion in the left 
ankle, and 0 degrees of dorsiflexion and 40 degrees of 
plantar flexion in the right ankle.  The final assessment was 
bilateral pes planus, claudication of both lower extremities, 
and diabetes mellitus.

A December 1996 rating decision continued the 30 percent 
evaluation of the veteran's service-connected bilateral pes 
planus.  The veteran filed a notice of disagreement (NOD) 
with this decision in March 1997, and submitted a substantive 
appeal (VA Form 9) in June 1997, perfecting his appeal.  In 
his VA Form 9, the veteran explained that his foot pain was 
so severe that he could "barely walk," and maintained that 
a 50 percent evaluation was warranted.

During an August 1997 personal hearing, the veteran testified 
that the primary problem associated with his bilateral foot 
disorder was swelling in his lower extremities.  Transcript 
(T.) at 1-2.  He explained that he took Lasix three times a 
day to reduce this swelling.  T. at 1.  The veteran reported 
tenderness on the bottom of both feet, and indicated that 
walking was painful.  T. at 1-3.  He noted that he was 
restricted to special sheepskin boots and slippers.  T. at 3.  
The veteran reported between 12 and 18 episodes of cramping 
in his feet over the previous month.  T. at 3.  He explained 
that he attempted to wear arch supports, but indicated that 
they were too painful.  T. at 3-4.  During recent 
hospitalization for coronary artery disease, his physician 
reportedly explained that his foot symptoms were related to 
circulatory problems, and indicated that he would have to 
learn to live with the pain.  T. at 4-5.

A July 1998 VA examination report notes complaints of a 
burning sensation over both feet, cramping in the toes, and 
constant moderate to severe bilateral foot pain.  The veteran 
reported bilateral foot swelling, and increased foot pain 
with ambulation.  He explained that he wore fur-lined 
slippers to keep his feet dry, and to provide additional 
padding for his feet.  In addition, he reported using a 
rolling walker to assist with ambulation problems associated 
with his cardiovascular disease.  A physical examination 
revealed that the veteran's gait was antalgic, and he was 
unable to perform heel or toe walking due to foot pain and 
instability.  Pronation was noted in both ankles on standing.  
There was a decrease in the fat pads over the metatarsal 
heads.  There was mild swelling over the ankles, and 
tenderness was noted over the plantar fascia of the 
metatarsal heads.  Deep tendon reflexes were +3/4, and 
peripheral pulses were +2/4.  Decreased sensation was noted 
over both feet.  The diagnostic assessment was bilateral pes 
planus, bilateral fasciitis, and bilateral metatarsalgia.  
The examiner concluded that the veteran's cramping was most 
likely related to vascular insufficiency, and his decreased 
sensation was most likely due to his diabetes.

Based on this evidence, an August 1997 hearing officer's 
decision continued the 30 percent evaluation of the veteran's 
service-connected bilateral pes planus.

An October 1998 VA outpatient treatment record notes that 
custom soft insoles were being fabricated for the veteran's 
shoes.

During a November 1998 VA examination, the veteran explained 
that his foot pain limited his walking to two or three 
minutes.  A physical examination revealed that the veteran 
could stand and walk a few steps, but was unable to rise on 
his toes or heels or stand on the medial or lateral borders 
of his feet due to pain.  Range of motion was equal in both 
feet and ankles with dorsiflexion to 15 degrees, plantar 
flexion to 40 degrees, inversion to 25 degrees, and eversion 
to 20 degrees.  Pain was noted in both feet with these 
movements.  There was edema and generalized tenderness in 
both ankles, and generalized tenderness in both heels, 
including the plantar aspects.  There was satisfactory 
alignment of the Achilles tendons.  A moderate pes planus 
deformity was noted in both feet.  The veteran's feet were 
very tender on the dorsal and plantar portions of the midfoot 
(including the arch), and the forefoot areas were tender at 
all joints and toes.  Satisfactory alignment was noted in all 
toes.  Capillary circulation was noted to be "okay."  
Sensation was diminished in both legs, ankles, and feet.

The diagnostic impression was chronic synovitis, edema 
secondary to vascular factors, chronic plantar fasciitis, 
chronic muscular strain superimposed on a moderate per planus 
deformity, chronic synovitis of the metacarpal phalangeal and 
toe joints, and probable peripheral neuritis secondary to 
diabetes.  The examiner noted that the veteran experienced 
"quite bothersome" flare-ups of pain with activity, 
resulting in a 25 percent decrease in motion of the ankles 
and feet.  He reported that Achilles tendon alignment was 
normal with no evidence of muscle spasm.  The physician 
explained that while the veteran resisted passive movements 
at times, this did not appear to represent a chronic spasm 
problem.  He opined that shoe inserts would not provide much 
relief for the veteran's foot pain, and noted that he 
preferred to wear slippers with a soft fleece lining.  The 
examiner concluded that the veteran's peripheral neuritis 
accounted for approximately 30 percent of his foot pain, and 
the remaining 70 percent was due to "problems in the 
structures of the feet and ankles."

A November 1998 X-ray study of the veteran's right foot 
revealed findings consistent with extensive neuropathic 
stress fractures involving the second through fifth 
metatarsals and the midfoot.

A January 1999 VA outpatient treatment record indicates that 
the veteran was fitted with a pair of custom arch supports 
for his sheepskin shoes.  During treatment later that month, 
the veteran indicated that he received insoles for his 
slippers, and reported good results with decreased pain in 
his feet.

The RO continued the 30 percent evaluation of the veteran's 
bilateral foot disability in February 1999.

On VA examination in April 1999, the veteran reported 
increasing foot pain in recent years.  He explained that he 
experienced a great deal of difficulty ambulating, and used a 
wheeled walker.  The veteran complained of intermittent 
swelling and redness in both feet, and daily pain in the 
arches and plantar aspects of both feet.  He reported a 
history of diabetes, and bilateral foot numbness.  The 
veteran explained that he had to wear wool-lined soft 
slippers in order to walk, and indicated that he could 
ambulate 50 to 60 feet before having to stop and sit down.  A 
physical examination revealed obvious venous insufficiency in 
both lower extremities, diminished pedal pulses, and poor 
capillary filling time.  There was an obvious loss of arch in 
both feet, and tenderness along the plantar planes of both 
arches.  The metatarsal fat pads were noted to be severely 
atrophic.  No heel or Achilles pain was elicited during the 
examination.  Sensation was diminished in a stocking-like 
fashion in both feet.  The veteran walked with somewhat of a 
shuffle, applying as much weight as possible on the walker in 
order to avoid weight bearing on his feet.  The final 
assessment was bilateral pes planus with chronic plantar 
fasciitis, peripheral neuropathy, venous insufficiency, 
arterial insufficiency, and loss of metatarsal fat pads in 
both feet.

Based on this evidence, the RO continued the 30 percent 
evaluation of the veteran's bilateral pes planus in January 
2000.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).  However, pyramiding (the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes) is to be 
avoided when rating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2000).  It is possible for a veteran to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  However, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's service-connected bilateral pes planus is 
currently evaluated as 30 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276, which pertains to the 
evaluation of acquired flatfeet.  This diagnostic code 
provides for the assignment of a 30 percent evaluation where 
there is a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and/or 
characteristic callosities.  A pronounced bilateral condition 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendoachillis on manipulation, not improved by orthopedic 
shoes or appliances warrants assignment of a 50 percent 
evaluation.

The Board has considered the veteran's complaints of chronic 
bilateral foot pain, as well as examination evidence of 
difficulty with standing and walking.  The medical evidence 
of record documents the severe and chronic nature of the 
veteran's pes planus, and demonstrates increased disability 
due to foot pain.  However, these records consistently 
attribute a measure of the veteran's foot pain to his 
nonservice-connected vascular problems and/or diabetes 
mellitus.  For example, an April 1995 VA examination report 
notes findings of diabetes mellitus with peripheral 
neuropathy, and peripheral vascular disease.  Following a VA 
examination in August 1996, the examiner specifically noted 
the veteran's history of "diabetes mellitus, vascular 
insufficiency, and claudication in addition to his foot 
pain."  In a July 1998 VA examination report, the physician 
concluded that the veteran's cramping was most likely related 
to vascular insufficiency, and his decreased sensation was 
most likely due to his diabetes.  In November 1998, a VA 
examiner opined that the veteran's peripheral neuritis 
accounted for approximately 30 percent of his foot pain.  
Finally, an April 1999 VA examination showed peripheral 
neuropathy, venous insufficiency, and arterial insufficiency.

38 C.F.R. § 4.57 (2000) provides that the congenital 
condition of flatfoot, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is a congenital abnormality which 
is not compensable or pensionable.  That regulation continues 
to note that in the acquired condition, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should instead be given to anatomical changes, as 
compared to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  The regulation notes that the plantar 
surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.

The evidence in this case fails to demonstrate that the 
veteran's service-connected pes planus is pronounced.  There 
is no evidence of marked inward displacement bilaterally, or 
of severe spasm of the tendoachillis on manipulation.  While 
the physician who performed the November 1998 VA examination 
opined that shoe inserts would not provide much relief for 
the veteran's foot pain, a January 1999 VA outpatient 
treatment record indicates that the veteran achieved good 
results with custom arch supports.  Consequently, an 
evaluation in excess of 30 percent is not warranted for the 
veteran's bilateral pes planus under Diagnostic Code 5276.

The Board notes that the veteran is otherwise in receipt of 
the maximum available rating based on pertinent criteria in 
the rating code pertaining to disorders of the foot, see 38 
C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 5283 
and 5284 (2000), and does not have claw foot to warrant 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5278 
(2000).  The Board has also considered the propriety of 
separate ratings, for example under Diagnostic Code 5276 and 
5284, but notes that such would violate the rule against 
pyramiding in effect doubly compensating the veteran for his 
foot symptomatology.  See 38 C.F.R. § 4.14.  Accordingly, an 
increased rating is not warranted, and the veteran's claim is 
denied.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for 
bilateral pes planus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule discussed above is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

